TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-11-00440-CV



                                  Irving Q. Hurdle, Jr., Appellant

                                                    v.

                                  Frederich J. Bingham, Appellee


             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-11-000678, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Irving Q. Hurdle, Jr. has filed a motion asking us to “toll the statute

of limitations and deadlines” while the parties are discussing settlement of the dispute. We abate

the appeal pending settlement discussions until September 23, 2011. If the parties have finalized a

settlement by that date, they are instructed to file a motion to reinstate and dismiss the appeal in

accordance with the settlement agreement. If the parties have not finalized a settlement by that date,

they are instructed to file a report informing this Court as to the status of the appeal and, if necessary,

requesting an extension of the abatement.



                                                         ____________________________________

                                                         David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed: August 26, 2011